DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending.
Claim Objections
Claims 9-11 are objected to because of the following informalities:   
	Claims 9-11 appear to have improper form for claiming subject matters recited in claim 1. The claims 9-11 has to be written in independent form including all of limitations of claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 10 recites “a computer program” which is non-statutory subject matter. In order for such a software claim to be statutory, It must be claimed in combination with an appropriate medium and/or hardware to establish a statutory category of invention and enable any functionality to be realized.
Claim 11 recites “a computer-readable medium.” Applicant has provided antecedent basis for the claimed terminology “computer-readable medium.” However, 
Applicant is encouraged to amend the claimed terminology to read as –non-transitory computer-readable storage medium--.
Allowable Subject Matter
Claims 1-8 are allowed.
Claim 10 is objected, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486. The examiner can normally be reached M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/XUXING CHEN/           Primary Examiner, Art Unit 2187